DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 7-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The method as claimed can be practiced by hand, dusting fingerprints by hand using a brush, rotating a brush by hand. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, “making touch with a brush” is not a grammatical correct.  Examiner suggest, “contacting with a brush” or “touching with a brush”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Molina (US 4,176,205) in view of West (US4750936).
Molina teaches a fingerprint powder and method of application which comprises a powder (talc, silica, and a dye/coloring agent col. 4, lines 34-68 or no fluorescent agents such as aluminum powder, graphite, molybedenum) for fingerprint detection (abstract), characterized by comprising following steps; 
dusting fingerprints left on glass, PVC and metal surfaces (example 1 states a dusting via blowing onto a metal surface) and aged for 1 day with the powder (example 2 states 20 day old latent fingerprints on a surface),
making touch with a brush without pressing to the powder in the powder container (col. 3, lines 14-24 states the powder of the invention can be blown or brushed ton a surface, a brush is used to pass the powder from a container to the surface having the fingerprint thereon), and 
rotating the brush without pressing on the surface having fingerprints (this step is inherently completed while using a brush or blowing a brush to release the powder to the surface having the fingerprint thereon).  
	Molina does not teach a powder comprising humic acid or humic acid salts (humate).
West teaches the use of multivalent metal salts of humate composition as components for printing ink which comprises a calcium humate powder as described in col. 6, lines 15-19.  Humate is employed due to its pigment properties (col. 1, lines 16-21; col. 3, lines 43-51).  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Molina to employ humate as the colorant as is well known and taught by West.  This colorant employed in the powder of Molina would provide proper contrast of latent fingerprints.    
Regarding claim 2 and 4, the modified Molina does not teach the use of carbon black in the powder.  West teaches a powder composition comprise mixing 35.9 g of calcium humate with 30.1 g of carbon black and 140.5 g of deionized water (pg. 6, In 22-25). This composition comprise 14.5% of carbon black by weight that was calculated from the mass of carbon black by the mass of the mixture of calcium humate, carbon black, and deionized water.  It would have been obvious to one having an ordinary skill in the art to modify Molina to employ carbon black as an additional colorant to the mixture as taught by West.  
Regarding claim 3, Molina does not teach a powder comprising humic acid having a +1 valent of K salt.  
West teaches the addition of potassium hydroxide as the multivalent component as it is well known multivalent element (col. 2, lines 48-68; preparation 5, aluminum humate preparation.).  It would have been obvious to one having an ordinary skill in the art to modify Molina to employ potassium as the valent in humate due to the multivalent properties as taught by West. 
Regarding claim 5, Molina does not teach a powder comprising humic acid having a +3 valent of either Fe or Al salt.  
West teaches the addition of aluminum or iron as the multivalent component as it is well known multivalent element (col. 2, lines 27-68; preparation 5, aluminum humate preparation.).  It would have been obvious to one having an ordinary skill in the art to modify Molina to employ aluminum or iron as the valent in humate due to the multivalent properties as taught by West. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Molina (US 4,176,205) in view of West (US4750936) in view of Pitts (US 2013/0149428 A1).
The modified Molina teaches the use of multivalent metal salts of humate composition as for detecting latent fingerprints.
The modified Molina does not teach an average grain size of 10-20 microns.
Pitts teaches an aerosolized fingerprint compositions for spraying onto a surface for the purpose of identifying latent fingerprints that comprises about 1 to about 75% fingerprint dusting powder (para. [0030]). The particle size of the powder can vary, typically a range from about 1 — 50 microns (para. [0091]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Molina to create a powder with an average grain size between 10-20 microns because Pitts teaches typical size range of fingerprint powder and through routine experimentation, one would have been able to determine the ideal grain size for humate to be optimal for latent fingerprint detection due to the resolution size of the fingerprint.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/           Primary Examiner, Art Unit 1797